UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G/A Amendment No. 2 Under the Securities Exchange Act of 1934* China Marine Food Group Limited (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 16943R106 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X] Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 16943R106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity Fund, L.P. (20-5004931) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Less than 5% 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Less than 5% 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Less than 5% (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 Less than 5%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN * Based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. 1 CUSIP No. 16943R106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity Co-Invest Fund, L.P. (20-5249125) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Less than 5% 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Less than 5% 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Less than 5% (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 Less than 5%* 12 PN * Based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. 2 CUSIP No. 16943R106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Private Equity GP, L.P. (20-5005219) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Less than 5% 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Less than 5% 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Less than 5% (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 Less than 5%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN * Based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. 3 CUSIP No. 16943R106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Jayhawk Capital Management, L.L.C. (48-1172612) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Less than 5% 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Less than 5% 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Less than 5% (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 Less than 5%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * Based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. 4 CUSIP No. 16943R106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON(entities only) Kent C. McCarthy 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Less than 5% 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Less than 5% 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Less than 5% (see Item 4) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES (See Instructions)[] Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 Less than 5%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * Based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. 5 Item 4Ownership: The information below is as of the date of December 31, 2013: (a) Amount beneficially owned: 1. Jayhawk Private Equity Fund, L.P.: Less than 5% 2. Jayhawk Private Equity Co-Invest Fund, L.P.: Less than 5% 3. Jayhawk Private Equity GP, L.P.: Less than 5% 4. Jayhawk Capital Management, L.L.C.: Less than 5% 5. Kent C. McCarthy: Less than 5% (b) Percent of class: 1. Jayhawk Private Equity Fund, L.P.: Less than 5% 2. Jayhawk Private Equity Co-Invest Fund, L.P.: Less than 5% 3. Jayhawk Private Equity GP, L.P.: Less than 5% 4. Jayhawk Capital Management, L.L.C.: Less than 5% 5. Kent C. McCarthy: Less than 5% Percent of class is based on 29,722,976 outstanding shares of common stock, par value $0.001 per share, as reported by China Marine Food Group Limited in its Form 10-Q filed on August 14, 2013. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1. Jayhawk Private Equity Fund, L.P.: 0 2. Jayhawk Private Equity Co-Invest Fund, L.P.: 0 3. Jayhawk Private Equity GP, L.P.: 0 4. Jayhawk Capital Management, L.L.C.: 0 5. Kent C. McCarthy: 0 (ii) Shared power to vote or direct the vote: 1. Jayhawk Private Equity Fund, L.P.: Less than 5% 2. Jayhawk Private Equity Co-Invest Fund, L.P.: Less than 5% 3. Jayhawk Private Equity GP, L.P.: Less than 5% 4. Jayhawk Capital Management, L.L.C.: Less than 5% 5. Kent C. McCarthy: Less than 5% (iii) Sole power to dispose or to direct the disposition of: 1. Jayhawk Private Equity Fund, L.P.: 0 2. Jayhawk Private Equity Co-Invest Fund, L.P.: 0 3. Jayhawk Private Equity GP, L.P.: 0 4. Jayhawk Capital Management, L.L.C.: 0 5. Kent C. McCarthy: 0 (iv) Shared power to dispose or to direct the disposition of: 1. Jayhawk Private Equity Fund, L.P.: Less than 5% 2. Jayhawk Private Equity Co-Invest Fund, L.P.: Less than 5% 3. Jayhawk Private Equity GP, L.P.: Less than 5% 4. Jayhawk Capital Management, L.L.C.: Less than 5% 5. Kent C. McCarthy: Less than 5% 6 Item 5Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[ X ] Item 10Certification: By signing below each party certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the parties below certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2014 /s/ Kent C. McCarthy Kent C. McCarthy Jayhawk Capital Management, L.L.C. By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity GP, L.P. By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity Fund, L.P. By: Jayhawk Private Equity GP, L.P. Its general partner By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity Co-Invest Fund, L.P. By: Jayhawk Private Equity GP, L.P. Its general partner By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager 8 Exhibit A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13G In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, par value $0.001 per share, of China Marine Food Group Limited, and further agree that this Agreement be included as an exhibit to such filings. In evidence whereof, the undersigned have caused this Agreement to be executed on their behalf this11th day of February, 2014. /s/ Kent C. McCarthy Kent C. McCarthy Jayhawk Capital Management, L.L.C. By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity GP, L.P. By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity Fund, L.P. By: Jayhawk Private Equity GP, L.P. Its general partner By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager Jayhawk Private Equity Co-Invest Fund, L.P. By: Jayhawk Private Equity GP, L.P. Its general partner By: Jayhawk Capital Management, L.L.C. Its general partner By: /s/ Kent C. McCarthy Name: Kent C. McCarthy Title: Manager
